DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and 22-25 in the reply filed on November 16, 2021 is acknowledged. Accordingly, claims 14-21 are withdrawn from consideration.

Information Disclosure Statement
Currently no information disclosure statement has been made of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2009/0278125 A1) (“Duan”), in view of Jin et al. (US 2015/0243690) (“Jin”).

    PNG
    media_image1.png
    688
    804
    media_image1.png
    Greyscale

Regarding claim 1, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
an insulator layer (Figure 3 element B); 
a channel area (figures 3-4 element C) including an III-V (in claim 10 Applicant defines III-V material as being SiGe. ¶ 0007, states SiGe can be one of the semiconductor materials) material relaxed grown on the insulator layer (Figure 3 element B); 
a source area (figure 4 element D) above the insulator layer (figure 4 element B), in contact with the insulator layer (figure 4 element B), and adjacent to a first end of the channel area (figure 4 element C); and 
a drain area (figure 4 element E) above the insulator layer (figure 4 element B), in contact with the insulator layer (figure 4 element B), and adjacent to a second end of the channel area (figure 4 element C) that is opposite to the first end of the channel area (D and E are on opposite sides of C), 
wherein the source area (figure 4 element D) or the drain area (figure 4 element E) includes one or more seed components (figure 3 element A) including a seed material with free surface (as shown in figure 3 element A has a free surface; as Examiner understands the term “free surface” a free surface is a side of the seed that is contacting the insulating layer).
	
Duan does not expressly show:
a substrate; 
an insulator layer above the substrate; 

Jin teaches:

Thus, it would have been obvious to one of ordinary skill in the art to replace the glass substrate of Duan with the SOI substrate of Jin as Jin teaches that one can substitute an art recognized equivalent material for another known material for the same purpose of being a substrate. MPEP 2144.06. Further, Jin teaches that SOI is an art reconized equivalent suitable to be a substrate for a semiconductor device. MPEP 2144.07.
Regarding claim 2, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the channel area (figures 3-4 element C) includes one or more seed components (figures 3 element A) including the seed material with free surface (figures 3 element A) (where the source, drain, and channel area will have a plurality of seed components, or seeds, in order to uniformly grow the epitaxial layer).
Regarding claim 3, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
a gate electrode separated from the channel area by a gate dielectric layer (Duan teaches in figure 4 a transistor with a gate. Further, in ¶ 0028 Duan teaches the transistor can be a FET, and a variety of devices formed from transistors. Examiner takes official notice that one of ordinary skill in the art would know that the transistor, the FET, and the variety devices formed from transistors can all include a gate (as shown) and a gate insulating layer. These are very common elements to a transistor of which Applicant has extensive historical experience with; See also figure 1 of Jin).
Regarding claims 4, and 23 Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein a seed component of the one or more seed components in the channel area or a seed component of the one or more seed components in the source area or the drain area is of a shape selected from the group consisting of a rectangular shape, a triangular shape, a circular shape, and a cone shape (Figure 3 element A is triangular shaped).
Regarding claim 5, 
wherein a seed component of the one or more seed components in the channel area or a seed component of the one or more seed components in the source area or the drain area is contained within a three dimensional space of (2-15) nm * (2-15) nm * (2-15) nm. 
This limitation appears to be directed to the size of part of the active area (source, drain, or channel) of the transistor, and appears to be based upon the size of the transistor. It is known in the art that transistor can be made with a channel of 12nm. See  https://www.tsmc.com/english/dedicatedFoundry/technology/logic/l_16_12nm, where in 2013 TSMC was making devices 16/12nm big. Therefore, this limitation appears to be optimizing the size of the transistor to make it smaller. 
Regarding claim 6, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the seed material includes a material selected from the group consisting of GaAs, Ge, InxGai-xAs, where x is between 0 and 1, InSb, InAs, GaP, InGaP, and InP (¶¶ 0006-07).
Regarding claim 7, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:

Regarding claim 8, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the seed material includes a material with an etch selectivity different from the III-V material in the channel area (¶¶ 0006-07, where the seed can be a different material as the channel layer, and thus they are lattice matched).
Regarding claim 9, Jin teaches:
wherein the insulator layer includes a material selected from the group consisting of SiO2, SiN, SiON, A1203, AlSiOx, HfSiOx, HfO2, and ZrO2 (¶ 0042, where the insulator can be silicon dioxide, SiO2).
Regarding claim 10, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the III-V compound in the channel area includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), or arsenic (As), SiGe, Al, GaAs, InxGai-xAs, InxGai-xP, GaAsxSbi-x, where x is between 0 and 1, InSb, InAs, GaP, InGaP, and InP (¶¶ 0006-07).
Regarding claim 12, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the channel area includes a channel area selected from the group consisting of a FinFET channel, a nanowire channel, a nanotube channel, a nanoribbon channel, and a bulk transistor channel (what is shown in figure 4 can be considered a bulk transistor channel, aka planar transistor).
Regarding claim 13, Duan teaches in figures 3-4, and Examiner’s annotated figures 3-4 above:
wherein the source area includes n-type dopant or p-type dopant (¶ 0008. It is routine in the art to dope the source and drain aspects of the channel to create NPN or PNP type transistors).
Regarding claim 22,
Claim 1 teaches all the limitations of claim 22 expect for: a processor; and a memory device coupled to the processor.
However, having a processor and memory connected together it routine in the art. Further, Duan teaches that the device can be used in memory. ¶ 0028. Therefore, claim 22 is obvious.
Regarding claim 24,
Claim 24 contains the same subject as Claims 6, 8, and/or 10. Therefore, claim 24 is rejected for the same reasons as these claims above.
Regarding claim 25, Duan teaches:
the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor (¶ 0028.)
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan, in view of Jin, in view of Vega (US 9,349,789 B1) (“Vega”).
Regarding claim 11, Duan and Jin do not teach:
wherein the substrate is a silicon substrate with a (111), (100), or (110) crystal plane as a principal plane.

Vega teaches:
That the silicon part of the SOI substrate can be made from silicon with a principal plan of  (111), (100), or (110). Col. 4 at lines 17-23.
It would have been obvious to one of ordinary skill in the art to use an SOI substrate with the handle substrate having the crystallographic orientation claimed as these are common SOI handling substrates used as taught by Vega.










	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822